In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated October 15, 2007, which denied his objections to an order of the same court (Shamahs, S.M.) dated June 19, 2007, which, after a hearing, denied his petition for a downward modification of his support obligation to $0 per month and to reduce the amount of the arrears which accrued prior to the filing of the petition.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, Family Court Act § 413 (1) (a) does not mandate the issuance of minimum orders of child support against indigent noncustodial parents, and as such it does not violate 42 USC § 667 (b) (2) (see Matter of Jennifer R. v Michael C., 49 AD3d 443 [2008]; Aregano v Aregano, 289 AD2d 1081 [2001]).
The father’s remaining contentions are not properly before this Court and, in any event, are without merit. Skelos, J.E, Dillon, Angiolillo and Eng, JJ., concur.